DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments received on December 15, 2020 are entered into the file. Currently claims 1, 3, 7 ,11-12, 17-18, and 20 are amended; claim 24 is withdrawn; and claims 2, 5-6, 8-10, 13-16, 19, 21-22, and 25 are cancelled, resulting in claims 1, 3-4, 7, 11-12, 17-18, 20, and 23 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 7, 11-12, 17-18, 20, and 23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 1 recites the limitation “wherein the floor tile is manufactured without using an adhesive” in line 10. The aforementioned limitation fails to comply with the written description requirement. The instant specification does not describe the absence of all adhesive as is currently claimed. Page 15-16 of the instant specification discusses that the adhesion of the functional intermediate layer to the fabric material layer is due to the use of the same kind of polymer resin and states that the adhesion does not mean bonding by use of a separate adhesive material. Page 23 of the instant specification states that the functional intermediate layer is deposited on the anti-noise layer and is configured to assist in adhesion of a fabric material layer. Based on the instant disclosure, it is clear that the functional intermediate layer acts as an adhesive, therefore the instant specification does not provide support for the limitation “without using an adhesive”. It is noted that the instant specification does not define the term “adhesive”. The standard definition for adhesive (noun) is “an adhesive material” and for adhesive (adj) is “tending to adhere or cause adherence” (“adhesive”; merriam-webster.com). Therefore the functional intermediate layer of the instant specification is considered an adhesive under the general definition.
Claims 3-4, 7, 11-12, 17-18, 20, and 23 are also rejected under 35 U.S.C. 112(a) based on their dependency from claim 1, rejected above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-4, 7, 11-12, 17-18, 20, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plasticizer", "the stabilizer", and "the pigment" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 also recites the limitation “the polymer resin” in line 15 with respect to the functional intermediate layer. Previously, “a polymer resin” was recited with respect to a coating on a thermoplastic resin fiber in the fabric material layer in lines 12-13. While “the polymer resin” in line 15 appears to have sufficient antecedent basis, the limitation is indefinite because it is unclear whether the parts by weight of the components of the functional layer are based on the weight of the fiber coating in the fabric material layer, or whether the functional intermediate layer comprises a separate polymer resin which the remaining components are based off of. For the purposes of examination the functional intermediate layer is being interpreted as comprising a polymer resin separate from the polymer resin used in the fiber coating in the fabric material layer, and the parts by weight of the remaining components in the functional intermediate layer are based on the weight of polymer resin of the functional intermediate layer.
Claims 3-4, 7, 11-12, 17-18, 20, and 23 are also rejected under 35 U.S.C. 112(a) based on their dependency from claim 1, rejected above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 11-12, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gwang (KR 20-0230941)1,2,3.
With respect to claims 1, 3, 7, and 20, Gwang teaches a floor tile that consists of a surface layer (20), a base layer (10) (one or more anti-noise layers) and a back layer (30) (balancing layer), wherein the surface layer consists of the surface processing layer (23) (surface coating layer), the vinyl chloride resin sheet layer (22) (fabric material layer), and vinyl chloride resin slip sheet layer (21) (functional intermediate layer) (page 4, paragraph 3; FIG. 1a). The back layer (30) (balancing layer) maintains the balance of the product (page 5, paragraph 3). The vinyl chloride resin sheet layer (22) (22a) (fabric material layer
The vinyl chloride resin sheet layer (22) (fabric material layer) is on the lower surface of the surface processing layer (23) (surface coating layer), the vinyl chloride resin slip sheet layer (21) (functional intermediate layer) is formed on a lower surface of the vinyl chloride resin sheet layer (22) (fabric material layer), the base layer (10) (anti-noise layer) is formed on a lower surface of the vinyl chloride resin slip sheet layer (21) (functional intermediate layer), and the back layer (30) (balancing layer) is formed on a lower surface of the base layer (10) (anti-noise layer) (FIG. 1a).
The anti-noise layer defines the layer of the floor tile by what it does, rather than what it is. This is a functional limitation and therefore was not evaluated on its own but in conjunction with the remainder of claim 1. See MPEP 2173.05(g). Gwang teaches the claimed structure of claim 1 as stated in the above rejection. Claim 20 further defines the materials used in the anti-noise layer. Gwang teaches the base layer 10 (anti-noise layer) comprises vinyl chloride resin (polymer resin), which is disclosed as a suitable material in claim 20, plasticizer (additive), and calcium chloride (filler) (page 6, paragraph 8). Since Gwang teaches all the claimed structure of the anti-noise layer of the instant invention, the base layer (10) of Gwang would be capable of performing in the manner claimed.
Gwang further teaches the synthetic fiber is contained in a vinyl chloride resin (polymer resin) (page 5, paragraph 3). Therefore, the fibers of the fabric are coated with the vinyl chloride resin (polymer resin). The synthetic fiber may be polyester, polypropylene, polystyrene, or acrylic fibers (thermoplastic fibers) (page 5, paragraph 4).
Gwang further teaches the vinyl chloride resin slip sheet layer (21) (21a) (functional intermediate layer) is 100 parts by weight vinyl chloride resin (polymer resin), 20-40 parts by weight dioctylphthalate (plasticizer) which is the plasticizer for reinforcing the flexibility of the stabilizer) which is the heat-proof stabilizer, 2-5 parts by weight epoxy resin (first filler) as low temperature heat-resistant reinforcement, and 3-5 parts by weight titanium oxide (pigment) which is the pigment that makes the surface white (page 4, paragraph 11).
Gwang further teaches that both the vinyl chloride resin sheet layer (22) (fabric material layer) and the vinyl chloride resin slip sheet layer (21) (functional intermediate layer) contain vinyl chloride resin (same kind of polymer resin) (page 4, paragraph 3).
Gwang further teaches the base layer (10) (single anti-noise layer) comprises vinyl chloride resin (second polymer resin), calcium carbonate (second filler) and a barium-zinc system compound (additive) (page 4, paragraph 8). The back layer (30) (balancing layer) also comprises vinyl chloride resin, calcium carbonate (second filler) and a barium-zinc system compound (additive) (page 5, paragraph 6).
With respect to the floor tile of Gwang being manufactured without the use of adhesive, Gwang does not disclose the use of an adhesive therefore it is reasonable to presume that the floor tile of Gwang is manufactured without the use of an adhesive.

With respect to claim 11, Gwang teaches all the limitations of claim 1 above. Gwang further teaches the plasticizer is dioctylphthalate (page 4, paragraph 11).

With respect to claim 12, Gwang teaches all the limitations of claim 1 above. Gwang further teaches a barium-zinc system compound (metal-soap based stabilizer
It is noted that page 14, lines 5-13 of the instant specification list Ba/Zn as a metal-soap based stabilizer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwang (KR 20-0230941)4,5,6 as applied to claim 1 above, and further in view of Werner (US 4018957)1.
With respect to claim 4, Gwang teaches all the limitations of claim 1 above. Gwang further teaches the surface processing layer (23) (surface coating layer) is a urethane acrylate (page 5, paragraph 11).
Gwang is silent as to the surface processing layer (23) (surface coating layer) being transparent.
Werner teaches a flexible, decorative sheet-type covering material such as a sheet vinyl floor or wall covering product which has a decorative fabric base, a resilient backing layer adhered to the back of the fabric and a transparent plastic wear layer adhered to the face of the fabric and through which the decorative effect of the fabric is visible (col. 1, line 58 through col. 2, line 7). The wear layer may be any of the flexible wear layers known in the art, but is preferably a PVC or a polyurethane wear layer (col. 3, lines 43-47). It is considered essential that the wear layer be sufficiently transparent so that the colors or designs of the fabrics are visible (col. 3, lines 52-54).
Since both Gwang and Werner teach layered floor coverings comprising a polyurethane surface layer on a fabric layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the urethane acrylate surface processing layer (23) (surface coating layer) to be transparent in order to ensure the colors and/or designs of the vinyl chloride resin sheet layer (22) (fabric material layer) are visible.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwang (KR 20-0230941)7,8,9 as applied to claim 1 above, and further in view of Oh (KR 2003-0018670)1,10.
With respect to claims 17-18, Gwang teaches all the limitations of claim 1 above.
Gwang is silent as to the floor tile further comprising a glass fiber or nonwoven fabric anti-stretch layer.
Oh teaches a vinyl chloride resin floor decoration material that has a cover layer, an interlayer, a size reinforcing layer (anti-stretch layer), and a foam layer (page 1, lines 36-37). The size reinforcing layer (anti-stretch layer) reinforces the dimensional stability of the flooring material and is a glass fiber impregnated with a vinyl chloride sol (page 3, lines 98-104).
Since both Gwang and Oh teach layered vinyl chloride floor decoration material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the floor tile of Gwang to include a vinyl chloride impregnated glass fiber size reinforcing layer (anti-stretch layer) in order to reinforce the dimensional stability of the floor tile.
Since the purpose of the size reinforcing layer of Gwang in view of Oh is to maintain the dimensions of the floor tile (dimensional stability), it is considered an anti-stretch layer.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gwang (KR 20-0230941)11,12,13 as applied to claim 1 above, and further in view of Windmoller (US 2014/0255659)1.
With respect to claim 23, Gwang teaches all the limitations of claim 1 above.
Gwang is silent as to the back layer (30) (balancing layer) having a plurality of irregularities on a lower surface thereof.
Windmoller teaches an elastic floor covering which includes a soft core, a décor layer on top of the core, a wear layer on top of the décor layer, and a backside layer positioned under the core (paragraph [0001]). Windmoller further teaches the backside layer may comprise a surface structure (irregularities) on its bottom side that promotes adhesion with a glue, allowing gluing of the floor covering to the floor without problems (paragraph [0037]).
Since both Gwang and Windmoller teaches multilayer floor coverings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the back layer (30) (balancing layer) to comprise a surface structure (irregularities) on its bottom side in order to promote adhesion with glue and therefore allow the gluing of the floor tile to the ground without issue.

Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claims 3, 9, and 17-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The rejection of claim 9 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends or for failing to include all the limitations of the claim upon which it depends, is overcome by Applicants amendments to the claims in the response filed December 15, 2020.
However, in light of the amendments to the claims, new rejections under 35 U.S.C. 112(a) and 112(b) have been applied above.

Response – Claim Rejections 35 USC §102 and 103
The rejections of claims 1-3 under 35 U.S.C. 102(a)(1) over Lee (KR 10-1395714) have been withdrawn in light of the amendments to the claims filed December 15, 2020.
As such, the arguments with respect to Lee are moot.

Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive.
On page 6 of the response Applicant submits that while Gwang appears to refer to “vinyl chloride sheet layer comprising synthetic fiber”, Gwang does not appear to disclose or suggest that its “vinyl chloride resin sheet layer (22)” comprises “a thermoplastic resin fiber coated with a polymer resin”, claimed in amended claim 1.
The Examiner respectfully disagrees. As discussed in the rejection of claim 1 above, Gwang teaches the synthetic fiber is contained in a vinyl chloride resin (polymer resin) (page 5, paragraph 3). Gwang further teaches the synthetic fiber may be polyester, polypropylene, polystyrene, or acrylic fibers (thermoplastic fibers) (page 5, paragraph 4), thus it is clear that the vinyl chloride resin must be present as a material other than the fibers. Since the fibers are contained within a vinyl chloride resin, the fibers of the fabric are necessarily coated with the vinyl chloride resin. It is unclear how the fiber can be contained in, but not coated by, the vinyl chloride resin.

On pages 6-7 of the response Applicant submits that Gwang does not appear to disclose or suggest the claimed “wherein the fabric material layer and the functional intermediate layer comprise the same kind of polymer resin”.
The Examiner respectfully disagrees. As discussed in the rejection of claim 1 above, Gwang teaches that both the vinyl chloride resin sheet layer (22) (fabric material layer) and the vinyl chloride resin slip sheet layer (21) (functional intermediate layer) contain vinyl chloride resin (same kind of polymer resin) (page 4, paragraph 3). As discussed in the response to arguments above, the vinyl chloride resin of the vinyl chloride resin sheet layer (22) is equivalent to the claimed polymer resin coating. Therefore, both the polymer resin coating and the polymer resin used in the vinyl chloride resin slip sheet layer (21) (functional intermediate layer) are vinyl chloride resin, which is the same kind of polymer resin, and thus meets the limitation of “wherein the fabric material layer and the functional intermediate layer comprise the same kind of polymer resin.
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Cited in IDS
        3 Machine translation provided with the Requirement for Restriction/Election mailed on April 13, 2020 used as reference
        4 Previously presented
        5 Cited in IDS
        6 Machine translation provided with the Requirement for Restriction/Election mailed on April 13, 2020 used as reference
        7 Previously presented
        8 Cited in IDS
        9 Machine translation provided with the Requirement for Restriction/Election mailed on April 13, 2020 used as reference
        10 Machine translation used as reference
        11 Previously presented
        12 Cited in IDS
        13 Machine translation provided with the Requirement for Restriction/Election mailed on April 13, 2020 used as reference